SECURED PROMISSORY NOTE AGREEMENT
 
US$25,000.00
April 27,2011                 

 
FOR VALU E RECEIVED, the undersigned, Innolog Holdings Corporation and
Innovative Logistics Techniques, Inc., (together the "Maker"), jointly and
severally prom isle to pay to the Kay M. Gumbinner Trust (the "Holder"), at such
place as t he Holder may later designate in writing , in lawful money of the
United States, the principal sum of TWENTY FIVE THOUSAND US DOLLARS ($25,000.00)
in accordance with this prom issory note (the "Note") under the terms set forth
herein.
 
1.               Interest/Fee
 
The total interest and fees due and owing in connection with this loan through
the Maturity Date is two thousand five hundred dollars ($2,500.00).
 
2.               Repayment
 
Principal and interest due under this Note shall be payable by 5:00PM EST on the
maturity date of Thursday, May 5, 2011 ("Maturity Date"). Furthermore, this Note
shall be repaid as a first priority from any and all amounts received by Maker
from ANY accounts receivable recei ved by any of Maker subject only to normal
operating expenses and regular current operating accounts payables until this
Note is repaid in full. No payments are to be made to any ot her notes or
government agencies prior to the repay ment of the repayment of thi s Note.
 
Maker shall have the right to prepay at any time and from time to time, in
advance of maturity, all or part of the principal amount of this Note, along
with the above interest and fee. Each pay ment shall be applied fi rst to the
principal balance due.
 
TIME IS OF THE ESSENCE on the repayment of this Note.
 
3.               Late Fee and Default Interest
 
As noted above, time is of the essence on the repayment of this Note. I f this
Note is not paid in full on or before the Maturity Date, of Maker is otherwise
in breach of this Note, t here shall be a late fee of twenty percent (20%) or
$5,000. There shall accrue additional Late Fees of ten percent (I 0%) every
fifteen (15) calendar days until repa id in fu ll. In add ition, after the
Maturity Date, this Note shall accrue interest from the Maturity Date at the
rate of eighteen percent (18%) per annum, compounded daily until paid in full
("Default Interest"). Such Default Interest shall be on the outstanding
principal amount, the interest due under the Note and the Late Fee(s).
 
4.               Events of Default
 
Each of the following shall constitute Events of Default hereunder:
 
(a)        If Maker defaults in the payment of any amount due on thi s Note when
due (there is no requirement for any notice and there is no right to cure any
failure of payment when due); and
 
(b)       I f Maker defaults in any other obligation to Holder or any of its
affiliates, includ ing, without limitation, any other Notes to Holder and any
Forbearance or Extension Agreement wi th Holder or any of its affiliates ("Other
Agmts"); and
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(c)        If Maker breaches any of the Other Agreements; and
 
(d)       If Maker uses any accounts receivables or other moneys that come into
the company from any source other than for payment of normal operating expenses
and regular current accounts payables before all amounts due under this Note are
repaid in full; and
 
(e)       If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets.
 
5.              Remedies
 
(a)       Upon the happening of an Event of Default, Holder may, in Holder's
sole and absolute discretion and without notice or demand to Maker, declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker.
 
(b)       If an Event of Default shall occur, the Maker shall pay the Holder, on
demand by the Holder, all costs and expenses incurred by the Holder in
connection with the collection and enforcement of this Note, including
attorneys' fees and the amounts described above.
 
6.              Security
 
This Note including all late fees, interest, penalties and the Confessed
Judgment are secured by the accounts receivable of Maker and the Security
Agreement previously executed by Maker (or Innovative Logistics Techniques,
Inc.) in connection with prior notes and/or forbearance and extension agreements
in favor of Holder; provided, however that the holder may not file any
instruments perfecting such security interest until after the Maturity Date.
After the Maturity Date, Maker shall immediately upon request by the Holder
execute and deliver such security interests, UCC-I and other filing statements
or other documents or interests requested by Holder in order to perfect such
security interest.
 
7.              Priority of Repayment.
 
This Note shall be repaid by Maker prior to the repayment of any other debt of
Maker of any kind other than normal operating expenses and regular current
accounts payables.
 
8.              Miscellaneous
 
(a)       This Note shall be deemed to be made and entered into under the laws
of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. Maker (i) hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court sitting in the Northern Di strict of Virginia and the courts of the
Commonwealth of Virginia located in Fairfax County for the purposes of any suit,
action or proceeding arising out of or relating to thi s Note and (ii) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the su it, action or proceeding is improper.

 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)       Thi s Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Holder and Holder's successors and
assigns; and each reference herein to Maker or to Holder shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns. Notwithstanding the foregoing, Maker shall not have any right to
assign his obligations hereunder without Holder's prior written consent.
 
(c)       Any failure by Holder to exercise any right or remedy hereunder shall
not constitute a waiver of the right to exercise the same or any other right or
remedy at any subsequent time, and no single or partial exercise of any right or
remedy shall preclude other or further exercise of the sa me or any other right
or remedy.
 
(d)       Maker, and all others that may become liable for all or any part of
the obligations evidenced by this Note, hereby waive presentment, demand, notice
of nonpayment, protest and all other demands' and notices in connection with the
delivery , acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or pay ment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their l iability herein and do further
consent to the release of any person liable hereon, all without affecting the
liability of the other persons, firms or Maker liable for the payment ofthis
Note, AND DO HEREBY WAIVE TRIAL BY J URY.
 
(i)       No delay or omission on the part of the Holder in exercising its
rights under this Note, or course of conduct relat ing hereto, shall operate as
a waiver of such rights or any other right of the Holder, nor shall any waiver
by the Holder of any such righ t or rights on any one occasion be deemed a
waiver of the same right or rights on any future occasion.
 
(ii)       THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A
PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW,
HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 
(e)       The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Holder's right to pursue actual damages for any failure by the Maker to comply
with the terms of this Note. Amounts set forth or provided for herein with
respect to payments, the warrants and the like (and the computation thereof)
shall be the amounts to be received by the Holder thereof and shall not, except
as expressly provided herein, be subject to any other obligation of the Maker
(or the performance thereof). The Maker acknowledges that a breach by it of its
ob ligations hereunder will cause irreparable and material harm to the Holder
and that the remedy at law for any such breach may be inadequate. Therefore the
Maker agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available rights and
remedies, at l aw or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.

 
- 3 -

--------------------------------------------------------------------------------

 
 
(f)       Maker agrees to pay immediately upon request and without any need of
any approvals or determinations of any kind all costs and expenses of
enforcement of this Note, including, without limitation, attorneys' fees and
expenses.
 
(g)       None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Holder.
 
CONFESSED JUDGMENT
 
THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR OR GUARANTOR AND ALLOWS THE
HOLDER TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.
 
Maker, Innolog Holdings Corporation and Innovative Logistics Techniques, Inc.,
jointly and severally (hereinafter referred to as "Debtor"), promise to pay to
the order of Holder the sum of THIRTY-TWO THOUSAND FIVE HUNDRED DOLLARS AND ZERO
CENTS ($32,500.00), plus any additional Late Fee(s) plus interest at 18% per
annum, compounded daily, from the Maturity Date until paid, including and after
the recording of this confession of judgment, plus a all costs of collection,
including all attorneys' fees, less credit for any payments made.
 
Debtor hereby appoints the following persons, or any one of them, as the
undersigned 's attorney-in-fact for the purpose of confessing judgment in favor
of KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred Gumbinner, trustees
under a trust agreement dated January 9, 2008 (known as the Kay M. Gumbinner
Trust), to wit:
 
Richard A. Golden, of I 0627 Jones Street, # I 0 I B, Fairfax, Virginia 22030
Randall Borden, of I 0627 Jones Street, #20 I A, Fairfax, Virginia 22030.
 
The undersigned 's said attorneys in fact are explicitly authorized, whether a
suit, motion or action be pending for the indebtedness or not, to confess
judgment in favor of the KAY M. GUMBINNER TRUST and Robert Gumbinner and Fred
Gumbinner, trustees under a t rust agreement dated January 9, 2008 (known as the
Kay M. Gumbinner Trust), in the amount of $32,500.00, plus all costs and
expenses of collection (including attorneys' fees), plus additional Late Fees,
plus interest from the date of judgment so confessed at the rate of 18% per
annum, compounded monthly, or such lesser amount of principal plus interest as
the creditor may be willing to accept.
 
Such confession of judgment may be made in the clerk's office of the circ ui t
court in the Commonwealth of Virginia, located at Fairfax, Virginia.

 
- 4 -

--------------------------------------------------------------------------------

 
 
Furthermore, Maker, jointly and severally acknowledge the Holders right to
pursue the security and accounts receivable securing this debt and the Confessed
Judgment. Debtor hereby expressly waives the benefit of any homestead exemption
as to this debt and waives demand, protest, notice of presentment, notice of
protest, and notice of non-payment and dishonor of this note. Debtor agrees this
confessed judgment note is provided not in payment of, but as additional
security for and evidence of obligations due to the Holder under the Note.
 
IN WITNESS WHEREOF, the undersigned represents that he is duly authorized and
empowered to enter into this agreement and Maker has caused this Note to be
executed as of the day and year first above written by its duly authorized and
empowered officer or representative.
 

 
MAKER
 
 
 
Innolog Holdings  Corporation
 
Innovative  Logistics  Techniques, Inc.
     
By:
/s/ William P. Danielczyk     William P. Danielczyk     Executive Chairman,
Chairman     & Authorized Representative     For each of the respective entities

 
WITNESSED
/s/ Judith griffith
Name:
Judith Griffith

 
 
- 5 -

--------------------------------------------------------------------------------

 
 